EXHIBIT 10.1




SEPARATION AGREEMENT AND RELEASE


This Separation Agreement and Release ("Separation Agreement") is made by and
between Alexander M. Davern ("Executive") and National Instruments Corporation
(the "Company") (collectively referred to as the "Parties" or individually
referred to as a "Party"). Terms capitalized herein but not defined herein shall
have the meanings given to them in that certain Transition Agreement by and
between the Parties to which this Exhibit is attached (the "Transition
Agreement").


RECITALS


WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that the Executive may have
against the Company and any of the Releasees as defined below, including, but
not limited to, any and all claims arising out of or in any way related to
Executive’s employment with or separation from the Company.


NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Executive hereby agree as follows:
COVENANTS


1.Consideration. In consideration of Executive’s execution of this Separation
Agreement, and contingent upon Executive’s fulfillment of all of the terms and
conditions set forth herein, and provided Executive does not revoke the
Separation Agreement under Section 6 below, the Company agrees as follows:
a.    Continued Employment During the Transition Period. The Company has allowed
Executive to continue employment with the Company during the Transition Period
in consideration for his agreement to sign this Separation Agreement on or after
the Termination Date.
b.    Severance Following the Transition Period. Further, provided Executive has
met the conditions of Section 1(b) or 1(c) of the Transition Agreement, as may
be applicable, the Company agrees to provide Executive with the following
additional consideration:1  
i.    Accelerated Vesting. On the Effective Date of this Agreement, the Equity
Awards that are subject only to service-based vesting will vest as to the
portion of each applicable Equity Award that would be scheduled to vest if
Executive had remained employed through May 5, 2021. For the avoidance of doubt,
the Equity Awards subject to performance-based vesting will not vest pursuant to
this Separation Agreement.
ii.    Equity Awards Remain Subject to the Equity Documents. Section 1(b)(i)
expressly acts as an amendment to the Equity Documents memorializing any Equity
Awards. Other than as amended by Section 1(b)(i), the Equity Awards will
continue to be governed by the terms and conditions of the Equity Documents.


 
 
 
 
 



1 In the event Executive is eligible for a lump sum payment of any remaining
base salary for the Transition Period in accordance with Section 1(c) of the
Transition Agreement, the following is to be included in this Subsection 1(b):
Lump Sum Payment. The Company additionally agrees to pay Executive the amount of
$[Insert], less applicable withholding, reflecting any remaining base salary
payment owed to Executive in accordance with Section 1(c) of the Transition
Agreement. The Company will make such payment within ten (10) days of the
Effective Date of this Separation Agreement.




--------------------------------------------------------------------------------








iii.    COBRA. The Company shall reimburse Executive for, or pay directly on
Executive’s behalf, the premiums for healthcare continuation coverage pursuant
to the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
("COBRA") for Executive and Executive’s eligible dependents (as applicable)
through May 31, 2021, or until Executive has secured health insurance coverage
through another employer, whichever occurs first, provided Executive timely
elects COBRA continuation coverage within the time period prescribed pursuant to
COBRA. Notwithstanding the preceding, if the Company determines in its sole
discretion that it cannot provide COBRA reimbursement benefits without
potentially violating applicable law (including, without limitation, Section
2716 of the Public Health Service Act), the Company will instead provide the
Executive a taxable payment in an amount equal to the monthly COBRA premium that
he would be required to pay to continue the Executive’s group health coverage in
effect on the date of termination of employment (which amount will be based on
the premium for the first month of COBRA coverage), which payments will be made
regardless of whether Executive elects COBRA continuation coverage and will
commence in the month following the month of the Termination Date and continue
for the period of months indicated in this Section 1(b)(iii).
c.    Acknowledgement. Executive acknowledges that without this Separation
Agreement, Executive is otherwise not entitled to the consideration listed in
this Section 1.


2.    Equity Awards. The Parties agree that for purposes of determining the
number of shares of the Company’s common stock that Executive is entitled to
receive from the Company, pursuant to the vesting of outstanding Equity Awards,
Executive will be considered to have vested only up to the Termination Date
(including any vesting acceleration set forth in Section 1(b)(i)). All unvested
shares subject to outstanding Equity Awards as of the Termination Date will
terminate on the Termination Date (excluding, for avoidance of doubt, any shares
for which vesting is accelerated under Section 1(b)(i)). Other than as set forth
in Section 1(b)(i) of this Separation Agreement, the Equity Awards shall
continue to be governed by the terms and conditions of the Equity Documents.
Executive acknowledges and agrees that the number of restricted stock units
subject to Equity Awards subject to service-based vesting eligible to vest
during 2019, 2020 and 2021, including the number eligible to accelerate vesting
upon the Termination Date pursuant to Section 1(b)(i) of this Agreement are as
set forth in the Equity Award Table.


3.    Benefits. Executive’s health insurance benefits shall cease on the last
day of the month in which he is employed by the Company, subject to his right to
continue his health insurance under COBRA. Executive’s participation in all
benefits and incidents of employment, including, but not limited to, vesting in
stock options, and the accrual of bonuses, vacation, and paid time off, ceased
as of the Termination Date.


4.    Payment of Salary and Receipt of All Benefits. Executive acknowledges and
represents that, other than the consideration set forth in this Separation
Agreement, the Company has paid or provided all salary, wages, bonuses, accrued
vacation/paid time off, premiums, leaves, housing allowances, relocation costs,
interest, severance, outplacement costs, fees, reimbursable expenses,
commissions, stock, stock options, vesting, and any and all other benefits and
compensation that may be due to Executive, including any in connection with the
Employment Agreement or otherwise.


5.    Release of Claims. Executive agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Executive
by the Company and its current and former officers, directors, employees,
agents, investors, attorneys, shareholders, administrators, affiliates, benefit
plans, plan administrators, professional employer organization or co-employer,
insurers, trustees, divisions, subsidiaries, predecessor and successor
corporations, and assigns (collectively, "Releasees"). Executive, on Executive’s
behalf and on behalf of Executive’s respective heirs, family members, executors,
agents, and assigns, hereby and forever releases the Releasees from, and agrees
not to sue concerning, or in any manner to institute, prosecute, or pursue, any
claim, complaint, charge, duty, obligation, demand, or cause of action relating
to any matters of any kind, whether presently known or unknown, suspected or
unsuspected, that Executive may possess against any Releasee arising from any
omissions, acts, facts, or


2

--------------------------------------------------------------------------------




damages occurring up until and including the date Executive signs this
Separation Agreement, including, without limitation:


a.    any and all claims relating to or arising from Executive’s employment
relationship with the Company and the termination of that relationship,
including any claims related to the Employment Agreement or any other agreement
with the Company;


b.    any and all claims relating to, or arising from, Executive’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;


c.    any and all claims for wrongful discharge of employment, termination in
violation of public policy, discrimination, harassment, retaliation, breach of
contract (both express and implied), breach of covenant of good faith and fair
dealing (both express and implied), promissory estoppel, negligent or
intentional infliction of emotional distress, fraud, negligent or intentional
misrepresentation, negligent or intentional interference with contract or
prospective economic advantage, unfair business practices, defamation, libel,
slander, negligence, personal injury, assault, battery, invasion of privacy,
false imprisonment, conversion, and disability benefits;


d.    any and all claims for violation of any federal, state, or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, the Rehabilitation Act of 1973, the
Americans with Disabilities Act of 1990, the Equal Pay Act, the Fair Labor
Standards Act, the Fair Credit Reporting Act, the Age Discrimination in
Employment Act of 1967, the Older Workers Benefit Protection Act, the Employee
Retirement Income Security Act of 1974, the Worker Adjustment and Retraining
Notification Act, the Family and Medical Leave Act, the Immigration Reform and
Control Act, the National Labor Relations Act, the Texas Payday Act, the Texas
Workers’ Compensation Act, and Chapter 21 of the Texas Labor Code (also known as
the Texas Commission on Human Rights Act);


e.    any and all claims for violation of the federal or any state constitution;


f.    any and all claims arising out of any other laws and regulations relating
to employment or employment discrimination;


g.    any claim for any loss, cost, damage, or expense arising out of any
dispute over the nonwithholding or other tax treatment of any of the proceeds
received by Executive as a result of this Separation Agreement; and


h.    any and all claims for attorneys’ fees and costs.


Executive agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not extend to any obligations incurred under this
Separation Agreement. This release does not release claims that cannot be
released as a matter of law. Any disputed wage claims that are released herein
shall be subject to binding arbitration in accordance with this Separation
Agreement, except as required by applicable law. This release does not extend to
any right Executive may have to unemployment compensation benefits.


6.    Acknowledgment of Waiver of Claims under ADEA. Executive acknowledges that
he is waiving and releasing any rights he may have under the Age Discrimination
in Employment Act of 1967 ("ADEA"), and that this waiver and release is knowing
and voluntary. Executive agrees that this waiver and release does not apply to
any rights or claims that may arise under the ADEA after the Effective Date of
this Separation Agreement. Executive acknowledges that the consideration given
for this waiver and release is in addition to anything of value to which
Executive was already entitled. Executive further acknowledges that he has been
advised by this writing that: (a) he should consult with an attorney prior to
executing this Separation Agreement; (b) he has twenty-one (21) days within
which to consider this Separation Agreement; (c) he has seven (7) days following
his execution of this Separation Agreement to revoke this Separation Agreement;
(d) this Separation Agreement shall not be effective until after the revocation
period has


3

--------------------------------------------------------------------------------




expired; and (e) nothing in this Separation Agreement prevents or precludes
Executive from challenging or seeking a determination in good faith of the
validity of this waiver under the ADEA, nor does it impose any condition
precedent, penalties, or costs for doing so, unless specifically authorized by
federal law. In the event Executive signs this Separation Agreement and returns
it to the Company in less than the 21-day period identified above, Executive
hereby acknowledges that he has freely and voluntarily chosen to waive the time
period allotted for considering this Separation Agreement. Executive
acknowledges and understands that revocation must be accomplished by a written
notification to the Chairman of the Company’s Board of Directors with a copy to
its General Counsel that is received prior to the Effective Date. The Parties
agree that changes to this Separation Agreement, whether material or immaterial,
do not restart the running of the 21-day consideration period referenced above.


7.    Unknown Claims. Executive acknowledges that he has been advised to consult
with legal counsel and that he is familiar with the principle that a general
release does not extend to claims that the releaser does not know or suspect to
exist in his favor at the time of executing the release, which, if known by him,
must have materially affected his settlement with the releasee. Executive, being
aware of said principle, agrees to expressly waive any rights he may have to
that effect, as well as under any other statute or common law principles of
similar effect.


8.    No Pending or Future Lawsuits. Executive represents that he has no
lawsuits, claims, or actions pending in his name, or on behalf of any other
person or entity, against the Company or any of the other Releasees. Executive
also represents that he does not intend to bring any claims on his own behalf or
on behalf of any other person or entity against the Company or any of the other
Releasees.


9.    Application for Employment. Executive understands and agrees that, as a
condition of this Separation Agreement, Executive shall not be entitled to any
future employment with the Company, and he hereby waives any right, or alleged
right, of employment or re-employment with the Company. Executive further agrees
not to apply for employment with the Company and not otherwise pursue an
independent contractor or vendor relationship with the Company.


10.    Trade Secrets and Confidential Information/Company Property. Executive
agrees at all times hereafter to hold in the strictest confidence, and not to
use or disclose to any person or entity, any Confidential Information of the
Company. Executive understands that "Confidential Information" means any Company
or associated third party proprietary information, technical data, trade secrets
or know-how, including, but not limited to, research, product plans, products,
services, customer lists and customers (including, but not limited to, customers
of the Company on whom he has called or with whom he became acquainted during
the term of his employment), markets, software, developments, inventions,
processes, formulas, technology, designs, drawings, engineering, hardware
configuration information, marketing, finances, or other business information
disclosed to him by the Company either directly or indirectly, in writing,
orally, or by drawings or observation of parts or equipment. Executive further
understands that Confidential Information does not include any of the foregoing
items that have become publicly known and made generally available through no
wrongful act of his or of others who were under confidentiality obligations as
to the item or items involved or improvements or new versions thereof. Executive
hereby grants consent to notification by the Company to any new employer about
his obligations under this section. Executive represents that he has not to date
misused or disclosed Confidential Information to any unauthorized party. In
connection with Executive’s agreement to protect the Company’s Confidential
Information, Executive reaffirms and agrees to observe and abide by the terms of
the Surviving Provisions. Executive’s signature below constitutes Executive’s
certification that Executive has returned all documents and other items provided
to Executive by the Company, developed or obtained by him in connection with his
employment with the Company, or otherwise belonging to the Company (with the
exception of a copy of the Employee Handbook and personnel documents
specifically relating to Executive), including any provided during the
Transition Period.


11.    No Cooperation. Subject to the Protected Activity provision below,
Executive agrees that he will not knowingly encourage, counsel, or assist any
attorneys or their clients in the presentation or prosecution of any disputes,
differences, grievances, claims, charges, or complaints by any third party
against any of the Releasees, unless under a subpoena or other court order to do
so or upon written request from an administrative agency or the legislature or
as related directly to the ADEA waiver in this Separation Agreement. Executive
agrees both to immediately notify the Company upon receipt of any such subpoena
or court order or written request from an administrative agency or the


4

--------------------------------------------------------------------------------




legislature, and to furnish, within three (3) business days of its receipt, a
copy of such subpoena or other court order or written request from an
administrative agency or the legislature. If approached by anyone for counsel or
assistance in the presentation or prosecution of any disputes, differences,
grievances, claims, charges, or complaints against any of the Releasees,
Executive shall state no more than that he cannot provide counsel or assistance.


12.    Protected Activity Not Prohibited. Executive understands that nothing in
this Separation Agreement, or any other agreement or policy of the Company,
shall in any way limit or prohibit Executive from engaging in any Protected
Activity. Protected Activity includes filing and/or pursuing a charge,
complaint, or report with, or otherwise communicating, cooperating, or
participating in any investigation or proceeding that may be conducted by any
federal, state or local government agency or commission, including the
Securities and Exchange Commission, the Equal Employment Opportunity Commission,
the Occupational Safety and Health Administration, and the National Labor
Relations Board ("Government Agencies"). Executive understands that in
connection with such Protected Activity, he is permitted to disclose documents
or other information as permitted by law, without giving notice to, or receiving
authorization from, the Company. Notwithstanding the foregoing, Executive agrees
to take all reasonable precautions to prevent any unauthorized use or disclosure
of any information that may constitute Company Confidential Information to any
parties other than the Government Agencies. Executive further understands that
"Protected Activity" does not include the disclosure of any Company
attorney-client privileged communications or attorney work product. In addition,
pursuant to the Defend Trade Secrets Act of 2016, Executive is notified that an
individual will not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret that (a) is made in
confidence to a federal, state, or local government official (directly or
indirectly) or to an attorney solely for the purpose of reporting or
investigating a suspected violation of law, or (b) is made in a complaint or
other document filed in a lawsuit or other proceeding, if (and only if) such
filing is made under seal. In addition, an individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the individual’s attorney and use the trade secret
information in the court proceeding, if the individual files any document
containing the trade secret under seal and does not disclose the trade secret,
except pursuant to court order.


13.    Nondisparagement. Executive agrees to refrain from any disparagement,
defamation, libel, or slander of any of the Releasees, and agrees to refrain
from any tortious interference with the contracts and relationships of any of
the Releasees.


14.    No Admission of Liability. Executive understands and acknowledges that
with respect to all claims released herein, this Separation Agreement
constitutes a compromise and settlement of any and all actual or potential
disputed claims by Executive unless such claims were explicitly not released by
the release in this Separation Agreement. No action taken by the Company hereto,
either previously or in connection with this Separation Agreement, shall be
deemed or construed to be (a) an admission of the truth or falsity of any actual
or potential claims or (b) an acknowledgment or admission by the Company of any
fault or liability whatsoever to Executive or to any third party.


15.    Costs. The Parties shall each bear their own costs, attorneys’ fees, and
other fees incurred in connection with the preparation of this Separation
Agreement.


16.    ARBITRATION. EXCEPT AS PROHIBITED BY LAW, THE PARTIES AGREE THAT ANY AND
ALL DISPUTES ARISING OUT OF THE TERMS OF THIS SEPARATION AGREEMENT, THEIR
INTERPRETATION, EXECUTIVE’S EMPLOYMENT WITH THE COMPANY OR THE TERMS THEREOF, OR
ANY OF THE MATTERS HEREIN RELEASED, SHALL BE SUBJECT TO ARBITRATION UNDER THE
FEDERAL ARBITRATION ACT (THE "FAA") AND THAT THE FAA SHALL GOVERN AND APPLY TO
THIS ARBITRATION AGREEMENT WITH FULL FORCE AND EFFECT; HOWEVER, WITHOUT LIMITING
ANY PROVISIONS OF THE FAA, A MOTION OR PETITION OR ACTION TO COMPEL ARBITRATION
MAY ALSO BE BROUGHT IN STATE COURT UNDER THE PROCEDURAL PROVISIONS OF SUCH
STATE’S LAWS RELATING TO MOTIONS OR PETITIONS OR ACTIONS TO COMPEL ARBITRATION.
EXECUTIVE AGREES THAT, TO THE FULLEST EXTENT PERMITTED BY LAW, EXECUTIVE MAY
BRING ANY SUCH ARBITRATION PROCEEDING ONLY IN EXECUTIVE’S INDIVIDUAL CAPACITY.
THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING OUT OF THE TERMS OF THIS
AGREEMENT, THEIR INTERPRETATION, AND ANY OF THE MATTERS HEREIN RELEASED, SHALL
BE SUBJECT TO ARBITRATION IN TRAVIS COUNTY, TEXAS BEFORE JUDICIAL ARBITRATION &
MEDIATION SERVICES,


5

--------------------------------------------------------------------------------




INC. ("JAMS"), PURSUANT TO ITS EMPLOYMENT ARBITRATION RULES & PROCEDURES ("JAMS
RULES"). THE ARBITRATOR MAY GRANT INJUNCTIONS AND OTHER RELIEF IN SUCH DISPUTES.
THE ARBITRATOR SHALL ADMINISTER AND CONDUCT ANY ARBITRATION IN ACCORDANCE WITH
TEXAS LAW, INCLUDING THE TEXAS RULES OF CIVIL PROCEDURE, AND THE ARBITRATOR
SHALL APPLY SUBSTANTIVE AND PROCEDURAL TEXAS LAW TO ANY DISPUTE OR CLAIM,
WITHOUT REFERENCE TO ANY CONFLICT-OF-LAW PROVISIONS OF ANY JURISDICTION. TO THE
EXTENT THAT THE JAMS RULES CONFLICT WITH TEXAS LAW, TEXAS LAW SHALL TAKE
PRECEDENCE. THE DECISION OF THE ARBITRATOR SHALL BE FINAL, CONCLUSIVE, AND
BINDING ON THE PARTIES TO THE ARBITRATION. THE PARTIES AGREE THAT THE PREVAILING
PARTY IN ANY ARBITRATION SHALL BE ENTITLED TO INJUNCTIVE RELIEF IN ANY COURT OF
COMPETENT JURISDICTION TO ENFORCE THE ARBITRATION AWARD. THE PARTIES TO THE
ARBITRATION SHALL EACH PAY AN EQUAL SHARE OF THE COSTS AND EXPENSES OF SUCH
ARBITRATION, AND EACH PARTY SHALL SEPARATELY PAY FOR ITS RESPECTIVE COUNSEL FEES
AND EXPENSES. THE PARTIES HEREBY AGREE TO WAIVE THEIR RIGHT TO HAVE ANY DISPUTE
BETWEEN THEM RESOLVED IN A COURT OF LAW BY A JUDGE OR JURY. NOTWITHSTANDING THE
FOREGOING, THIS SECTION WILL NOT PREVENT EITHER PARTY FROM SEEKING INJUNCTIVE
RELIEF (OR ANY OTHER PROVISIONAL REMEDY) FROM ANY COURT HAVING JURISDICTION OVER
THE PARTIES AND THE SUBJECT MATTER OF THEIR DISPUTE RELATING TO THIS AGREEMENT
AND THE AGREEMENTS INCORPORATED HEREIN BY REFERENCE. SHOULD ANY PART OF THE
ARBITRATION AGREEMENT CONTAINED IN THIS PARAGRAPH CONFLICT WITH ANY OTHER
ARBITRATION AGREEMENT BETWEEN THE PARTIES, THE PARTIES AGREE THAT THIS
ARBITRATION AGREEMENT SHALL GOVERN.


17.    Tax Consequences. The Company makes no representations or warranties with
respect to the tax consequences of the payments and any other consideration
provided to Executive or made on Executive’s behalf under the terms of this
Separation Agreement. Executive agrees and understands that Executive is
responsible for payment, if any, of local, state, and/or federal taxes on the
payments and any other consideration provided hereunder by the Company and any
penalties or assessments thereon. Executive further agrees to indemnify and hold
the Releasees harmless from any claims, demands, deficiencies, penalties,
interest, assessments, executions, judgments, or recoveries by any government
agency against the Company for any amounts claimed due on account of (a)
Executive’s failure to pay or delayed payment of federal or state taxes, or (b)
damages sustained by the Company by reason of any such claims, including
attorneys’ fees and costs. The Parties agree and acknowledge that the payments
made pursuant to Section 1 of this Separation Agreement are not related to
sexual harassment or sexual abuse and not intended to fall within the scope of
26 U.S.C. Section 162(q).


18.    Section 409A. It is intended that this Separation Agreement comply with,
or be exempt from, Code Section 409A and the final regulations and official
guidance thereunder ("Section 409A") and any ambiguities herein will be
interpreted to so comply and/or be exempt from Section 409A. Each payment and
benefit to be paid or provided under this Separation Agreement is intended to
constitute a series of separate payments for purposes of Section 1.409A-2(b)(2)
of the Treasury Regulations. Payments under Section 1 of this Separation
Agreement will be made no later than March 15, 2021. The Company and Executive
will work together in good faith to consider either (a) amendments to this
Separation Agreement; or (b) revisions to this Separation Agreement with respect
to the payment of any awards, which are necessary or appropriate to avoid
imposition of any additional tax or income recognition prior to the actual
payment to Executive under Section 409A. In no event will the Releasees
reimburse Executive for any taxes that may be imposed on Executive as a result
of Section 409A.


19.    Authority. The Company represents and warrants that the undersigned has
the authority to act on behalf of the Company and to bind the Company and all
who may claim through it to the terms and conditions of this Separation
Agreement. Executive represents and warrants that he has the capacity to act on
his own behalf and on behalf of all who might claim through him to bind them to
the terms and conditions of this Separation Agreement. Each Party warrants and
represents that there are no liens or claims of lien or assignments in law or
equity or otherwise of or against any of the claims or causes of action released
herein.


20.    Severability. In the event that any provision or any portion of any
provision hereof or any surviving agreement made a part hereof becomes or is
declared by a court of competent jurisdiction or arbitrator to be illegal,


6

--------------------------------------------------------------------------------




unenforceable, or void, this Separation Agreement shall continue in full force
and effect without said provision or portion of provision.


21.    Entire Agreement. This Separation Agreement represents the entire
agreement and understanding between the Company and Executive concerning the
subject matter of this Separation Agreement and Executive’s employment with and
separation from the Company and the events leading thereto and associated
therewith, and supersedes and replaces any and all prior agreements and
understandings concerning the subject matter of this Separation Agreement and
Executive’s relationship with the Company. This Separation Agreement does not
supersede and replace the Surviving Provisions.


22.    No Oral Modification. This Separation Agreement may only be amended in a
writing signed by Executive and the Company’s Chairman of the Board or a duly
authorized member of the Board.


23.    Governing Law. This Separation Agreement shall be governed by the laws of
the State of Texas, without regard for choice-of-law provisions, except that any
dispute regarding the enforceability of the arbitration section of this
Separation Agreement shall be governed by the FAA. Executive consents to
personal and exclusive jurisdiction and venue in the State of Texas.


24.    Effective Date. Executive understands that this Separation Agreement
shall be null and void if not executed by Executive within twenty-one (21) days.
Each Party has seven (7) days after that Party signs this Separation Agreement
to revoke it. This Separation Agreement will become effective on the eighth
(8th) day after Executive signed this Separation Agreement, so long as it has
been signed by the Parties and has not been revoked by either Party before that
date (the "Effective Date").


25.    Counterparts. This Separation Agreement may be executed in counterparts
and each counterpart shall be deemed an original and all of which counterparts
taken together shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.  The counterparts of this Separation Agreement may be executed and
delivered by facsimile, photo, email PDF, or other electronic transmission or
signature.


26.    Voluntary Execution of Agreement. Executive understands and agrees that
he executed this Separation Agreement voluntarily and without any duress or
undue influence on the part or behalf of the Company or any third party, with
the full intent of releasing all of Executive’s claims against the Company and
any of the other Releasees. Executive acknowledges that: (a) he has read this
Separation Agreement; (b) he has been represented in the preparation,
negotiation, and execution of this Separation Agreement by legal counsel of
Executive’s own choice or has elected not to retain legal counsel; (c) he
understands the terms and consequences of this Separation Agreement and of the
releases it contains; (d) he is fully aware of the legal and binding effect of
this Separation Agreement; and (e) has not relied upon any representations or
statements made by the Company that are not specifically set forth in this
Separation Agreement.


[REMAINDER OF THIS PAGE INTENTIONALLY BLANK;
SIGNATURE PAGE FOLLOWS]


7

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Parties have executed this Separation Agreement on the
respective dates set forth below.


 
 
 
ALEXANDER M. DAVERN
 
 
 
 
 
 
 
 
May 5, 2020
 
 
/s/ Alexander M. Davern
 
 
 
Alexander M. Davern
 
 
 
 
 
 
 
 
 
 
 
NATIONAL INSTRUMENTS CORPORATION
 
 
 
 
May 5, 2020
 
By:
/s/ Michael McGrath
 
 
 
Michael McGrath
 
 
 
Chairman of the Board





        


                    
        






        


8